DETAILED ACTION
This is the first Office Action on the merits based on the 16/618,613 application filed on 12/02/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-40, as originally filed, are currently pending and considered below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 7, 20, 26, 27, and 40 are objected to because of the following informalities: 
In Claim 6, Line 3, the limitation “the plurality of weights is” should be “the plurality of weights are”
In Claim 7, Line 1, the limitation “the plurality of weights is” should be “the plurality of weights are”
In Claim 20, Line 3, the limitation “to be positioned at least 5 cm of the” should be “to be positioned within at least 5 cm of the”
In Claim 26, Line 3, the limitation “the plurality of weights is” should be “the plurality of weights are”
In Claim 27, Line 2, the limitation “the plurality of weights is” should be “the plurality of weights are”
In Claim 40, Line 3, the limitation “to be positioned at least 5 cm of the” should be “to be positioned within at least 5 cm of the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 16, 17, 18, 19, 20, 25, 28, 29, 36, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 8, 9, 19, 20, 25, 28, 29, 39 and 40 recites the limitation “the weight”. The limitation renders the claim indefinite because it is unclear “the weight” is in reference to “the at least one weight”. The limitation “the weight” should be “the at least one weight” to properly define the term.

Claims 18 and 28 recite the limitation “80-85 wt.% steel shots, 8-15 wt.% silicon rubber, and 3-7 wt.% polyvinyl chloride resin”.” The limitation renders the claim indefinite because the compositions can equal a percentage that is over 100%. Applicant is advised to narrow the limitation to explain the composition ranges equal a wt% of 100%.

Claims 16 and 36 recite the limitation "the plurality of pellets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the first layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the second layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the garment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation "the first layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation "the second layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation "the garment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacker (US Patent Pub. No. 2010/0285936).

    PNG
    media_image1.png
    719
    526
    media_image1.png
    Greyscale

Regarding claim 1, Tacker discloses an arm sleeve (Weighted Garment 100; Figures 2A-2C) comprising: a first section (Upper arm portion 104; Figure 2A) of clothing material (i.e., the upper portion is part of the arm sleeve which is considered a clothing and made out of a material) having at least one weight (Upper weight of the weight pocket 12; Figure 2A) positioned in a weight area (Upper weight pocket 110; Figure 2B) of the clothing material, wherein the first section is configured to be positioned over at least a portion of an upper arm of a body (i.e., the upper arm portion 104 is on the upper arm of a user’s body); a second section (Joint portion 108; Figure 2A) of clothing material configured to be positioned over an elbow of the body (i.e., joint portion 108 is placed on the elbow area of a body); and a third section (Lower arm portion 106; Figure 2A) of clothing material having at least one weight (Lower weight of the weight pocket 10; Figure 2B) positioned in a weight area (Lower weight pocket 110; Figure 2A) of the clothing material, wherein the third section is configured to be positioned over at least a portion of a forearm of the body (i.e., the lower arm portion 106 is positioned on the forearm of the body; Para. [0037].  

Regarding claim 2, Tacker discloses the second section comprises a breathable clothing material (i.e., the material of the clothing can have openings for breathability; Para. [0047] “Sleeve 102 can include other features for comfort or ease of use. By way of example, but not limitation, sleeve 102 can include openings for breathability, zippers, a comfortable lining or other features.”  )

Regarding claim 3, Tacker discloses the breathable clothing material is a mesh fabric. (i.e., the material can be a mesh fabric like the Under Armour mesh fabric as described in Para. [0039] “According to one embodiment, sleeve 102 is formed of a flexible material that is form fitting. By way of example, but not limitation, sleeve 102 can be formed from a compression material (such as compression materials provided by Under Armour Inc. of Baltimore, Md., neoprene or other compression material) or other material. One example of a compression material is Under Armour's compression material which is approximately 63% Nylon, 23% Polyester and 14% Elastine “)

Regarding claim 4, Tacker discloses the at least one weight 12 in the first section 104 or the at least one weight 10 in the third section 106 is positioned in the weight area 110 between a first layer and a second layer of the clothing material of the first section or the third section, respectively (i.e., the weights 10 and 12 are disposed within a first layer of the top of the pockets 110 and a second layer of the material layer of sections 104, 106).  

Regarding claim 5, Tacker discloses the weight 10,12 is positioned within or adjacent to a hemline or seam line of the arm sleeve. (i.e., the weights are adjacent to the stitching coupling of the pockets 110 and the upper 104 and lower 106 portions of the arm sleeve) 


    PNG
    media_image2.png
    264
    411
    media_image2.png
    Greyscale

Regarding claim 11, Tacker discloses the at least one weight 12 in the first section 104 or the at least one weight 10 in the third section 106 comprises a plurality of pellets (Granulated metal 504; Figure 13) made of a metal or metal alloy (Para.[0066] “Preferably, weight 500 is formed of a flexible material 502 infused with granulated metal 504 to achieve a desired weight with flexibility.”).  

Regarding claim 20, Tacker discloses the weight 12 is configured to be positioned at least 5 cm of the elbow joint of the body when the arm sleeve is worn. (i.e., the Figures 2A and 2B show the weights at a distance from the elbow joint that is more than 5cm and the sleeve can be shaped in different sizes to allow for larger differences with positioning; Para. [0036], Para. [0042] ”The pockets 110 can all have the same size so that upper and lower arm weights are interchangeable or may have different sizes to accommodate different size weight” )

Claims 1, 4, 6, 7, 10-12, 20-27, 30-32, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US Patent Pub. No. 2017/0065843).

    PNG
    media_image3.png
    608
    562
    media_image3.png
    Greyscale

Regarding claim 1, Foster discloses an arm sleeve (Sleeves 106; Figures 2A-2C) comprising: a first section (See annotated Figure 1 above) of clothing material (i.e., the upper portion is part of the arm sleeve which is considered a clothing and made out of a material) having at least one weight (Weighted device 204; Figure 2) positioned in a weight area (Pouches 138; Figure 1) of the clothing material, wherein the first section is configured to be positioned over at least a portion of an upper arm of a body (i.e., the first section is on the upper arm of a user’s body); a second section (See annotated Figure 1 above) of clothing material configured to be positioned over an elbow of the body (i.e., second section is placed on the elbow area of a body); and a third section (See annotated Figure 1 above) of clothing material having at least one weight (Weighted device 204; Figure 2) positioned in a weight area (Pouches 138; Figure 1) of the clothing material, wherein the third section is configured to be positioned over at least a portion of a forearm of the body (i.e., the third section is positioned on the forearm of the body)

Regarding claim 4, Foster discloses the at least one weight 204 in the first section or the at least one weight 204 in the third section is positioned in the weight area between a first layer and a second layer of the clothing material of the first section or the third section, respectively (i.e., the outermost layer 208 and an inner layer 128 of base material are two layers that are a part of each of the portions as annotated above in Figure 2; Para. [0034]).  

Regarding claim 6, Foster discloses the at least one weight 204 in the first section or the at least one weight 204 in the third section comprises a plurality of weights (i.e., weights 204 are placed around the arm of a user), and wherein the plurality of weights is positioned in a circumference around an opening of the arm sleeve (i.e., the weights are placed in a circumference around a bottom opening of the suit as seen in Figure 1).  

    PNG
    media_image4.png
    602
    579
    media_image4.png
    Greyscale

Regarding claim 7, Foster discloses the plurality of weights is positioned in a balanced configuration where each weight is equally spaced apart from each respective adjacent weight (i.e., each weight 204 is equally spaced from one another as seen in Figure 2).

Regarding claim 10, Foster discloses the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the third section comprises a metal or metal alloy selected from the group consisting of iron, lead, copper, tin, zinc, tungsten, steel, and combinations thereof (i.e., the weight can contain steel shot or lead; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).  

Regarding claim 11, Foster discloses at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight in the third section comprises a plurality of pellets made of a metal or metal alloy (i.e., the weight can contain steel shot that is a plurality of shots; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).

Regarding claim 12, Foster discloses the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight in the third section comprises a plurality of steel shots (i.e., the weight can contain steel shot that is a plurality of shots; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).  

Regarding claim 20, Foster discloses the weight 214 is configured to be positioned at least 5 cm of the knee joint of the body when the leg sleeve is worn (i.e., the weights can be positioned >5cm from the knee as the weights are dispersed all throughout the bottom and top halves of the leg of the user).

Regarding claim 21, Foster discloses a leg sleeve (Leg sleeves 150 and 152; Figure 1) comprising: a first section (See Figure 1 annotation above) of clothing material having at least one weight (Weights within top weight receiving pouches 164; Figure 1) positioned in a weight area (Top weight-receiving pouches 164; Figure 1) of the clothing material, wherein the first section is configured to be positioned over at least a portion of an upper leg of a body (I.e., the first portion is for the upper part of the leg); a second section (See Figure 1 annotation above) of clothing material configured to be positioned over a knee of the body (i.e., the second section is a knee portion that contains a knee cutout 170); and a third section (See Figure 1 annotation above) of clothing material having at least one weight (Weights within bottom weight receiving pouches 164; Figure 1)  positioned in a weight area (Bottom weight-receiving pouches 164; Figure 1) of the clothing material, wherein the third section is configured to be positioned over at least a portion of a lower leg of the body (i.e., the third portion is placed on the lower part of the leg).  

Regarding claim 22, Foster discloses the second section comprises a breathable clothing material.  (Paragraph [0008] “Briefly, the invention is an athletic garment that is fabricated from a breathable elastic material such as Lycra.”)

Regarding claim 23, Foster discloses the breathable clothing material is a mesh fabric. (i.e., the Lycra is a mesh fiber; Para. [0007] [0008])

Regarding claim 24, Foster discloses the at least one weight (Weight device 214; Figure 3; i.e., the pouches are similar to the pouches of the leg portion; Para. [0032]) in the first section or the at least one weight 214 in the third section is positioned in the weight area between a first layer and a second layer of the clothing material of the first section or the third section, respectively (i.e., the outermost layer 208 and an inner layer 128 of base material are two layers that are a part of each of the portions as annotated above in Figure 2; Para. [0034]).  

Regarding claim 25, Foster discloses the weight 10, 12 is positioned within or adjacent to a hemline or seam line of the leg sleeve (i.e., the weights are positioned at the seam line and the hem line of the sleeve as seen in Figure 1).  

Regarding claim 26, Foster discloses the at least one weight (Weight 214; Figure 3) in the first section or the at least one weight in the third section comprises a plurality of weights (Weights 214; Figure 3), and wherein the plurality of weights is positioned in a circumference around an opening of the leg sleeve (i.e., the weights are placed around the bottom opening of the leg sleeve).  

Regarding claim 27, Foster discloses the plurality of weights 214 is positioned in a balanced configuration where each weight 214 is equally spaced apart from each respective adjacent weight (i.e. each weight pouch is equally spaced from each other as seen in Figures 1-3)  

Regarding claim 30, Foster discloses the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the third section comprises a metal or metal alloy selected from the group consisting of iron, lead, copper, tin, zinc, tungsten, steel, and combinations thereof (i.e., the weight can contain steel shot or lead; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).  

Regarding claim 31, Foster discloses at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight in the third section comprises a plurality of pellets made of a metal or metal alloy (i.e., the weight can contain steel shot that is a plurality of shots; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).

Regarding claim 32, Foster discloses the at least one weight (Weight 270; Figure 5; i.e., the weights can be made from a bag that is filled with material to add weight) in the first section or the at least one weight in the third section comprises a plurality of steel shots (i.e., the weight can contain steel shot that is a plurality of shots; Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”).  

Regarding claim 40, Foster discloses the weight 214 is configured to be positioned at least 5 cm of the knee joint of the body when the leg sleeve is worn (i.e., the weights can be positioned >5cm from the knee as the weights are dispersed all throughout the bottom and top halves of the leg of the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tacker (US Patent Pub. No. 2010/0285936) in view of Foster (US Patent Pub. No. 2017/0065843).


Regarding claim 8, Tacker discloses the first and second layer (i.e., the weights 10 and 12 are disposed between a first layer of the top of the pockets 110 and a second layer of the material layer of sections 104, 106).   
Tacker does not disclose the first layer is stitched to the second layer around a perimeter of the weight, securing the weight within the weight area.
Foster teaches the first layer 208 is stitched to the second layer 128 around a perimeter of the weight 214, securing the weight 214 within the weight area 138.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Tacker to have stitching around the perimeter of the pocket as taught by the perimeter stitching of Foster as it would securely hold the weight in place during exercise and it is known in the art.

Regarding claim 28, Tacker discloses the first and second layer (i.e., the weights 10 and 12 are disposed between a first layer of the top of the pockets 110 and a second layer of the material layer of sections 104, 106).   
Tacker does not disclose the first layer is stitched to the second layer around a perimeter of the weight, securing the weight within the weight area.
Foster teaches the first layer 208 is stitched to the second layer 128 around a perimeter of the weight 214, securing the weight 214 within the weight area 138.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Tacker to have stitching around the perimeter of the pocket as taught by the perimeter stitching of Foster as it would securely hold the weight in place during exercise and it is known in the art

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tacker (US Patent Pub. No. 2010/0285936) in view of Eligan (US Patent No. 6,671,887).

Regarding claim 9, Tacker discloses the weight area in the first section or the weight area in the third section is a pocket formed by a first layer and a second layer (i.e., the weights 10 and 12 are disposed between a first layer of the top of the pockets 110 and a second layer of the material layer of sections 104, 106) of clothing material.
Tacker does not disclose wherein the first layer comprises a flap of clothing material configured to conceal an opening in the pocket, and wherein the flap is movable to access the opening and add or remove the weight from the weight area.  
Eligan teaches an analogues weighted exercise system comprising the first layer comprises a flap (Hinged flap 32; Figure 5) of clothing material configured to conceal an opening in the pocket (i.e., the flap 32 covers the opening of the pocket 31), and wherein the flap is movable to access the opening and add or remove the weight from the weight area (i.e., the flap is hinged and moveable to open and close the flap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Tacker to have a hinged flap to cover the openings of the pockets of Eligan in order to cover and secure the weights within the pockets during exercise.

Regarding claim 29, Tacker discloses the weight area in the first section or the weight area in the third section is a pocket formed by a first layer and a second layer (i.e., the weights 10 and 12 are disposed between a first layer of the top of the pockets 110 and a second layer of the material layer of sections 104, 106) of clothing material.
Tacker does not disclose the first layer comprises a flap of clothing material configured to conceal an opening in the pocket, and wherein the flap is movable to access the opening and add or remove the weight from the weight area.  
	Eligan teaches an analogues weighted exercise system comprising the first layer comprises a flap (Hinged flap 32; Figure 5) of clothing material configured to conceal an opening in the pocket (i.e., the flap 32 covers the opening of the pocket 31), and wherein the flap is movable to access the opening and add or remove the weight from the weight area (i.e., the flap is hinged and moveable to open and close the flap).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Tacker to have a hinged flap to cover the openings of the pockets of Eligan in order to cover and secure the weights within the pockets during exercise.

Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Pub. No. 2017/0065843) in view of Nakamura (US Patent Pub. No. 2009/0305812).

Regarding claim 13, Foster discloses the arm sleeve (Sleeves 106; Figures 2A-2C).
Foster does not disclose each steel shot has a diameter of 0.124-0.419 mm.  
Nakamura teaches an analogues exercise system comprising steel shot at the size of .3mm
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel shot of Foster to be the size of Nakamura in order to have a weighted device with sizable pellets that would fit within the weighted capsule and allow for precise addition of weight to the capsule.

Regarding claim 33, Foster discloses the leg sleeve (Leg sleeves 150 and 152; Figure 1.
Foster does not disclose each steel shot has a diameter of 0.124-0.419 mm.  
Nakamura teaches an analogues exercise system comprising steel shot at the size of .3mm
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel shot of Foster to be the size of Nakamura in order to have a weighted device with sizable pellets that would fit within the weighted capsule and allow for precise addition of weight to the capsule.

Claims 14, 16, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Pub. No. 2017/0065843) in view of Irvin (US Patent No. 6,209,135).

Regarding claim 14, Foster discloses the weight (Weight 270; Figure 5).
Foster does not disclose the at least one weight in the first section or the at least one weight in the third section further comprises an adhesive composition.  
Irvin teaches an analogous weighted exercise system comprising the at least one weight (Weight 26; Figure 2) comprises an adhesive composition (i.e., the lead shot within the weight are embedded in adhesive silicone rubber).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of Foster to have the adhesive composition of Irvin in order to have a durable weight that is flexible for active use during an exercise.

Regarding claim 16, Foster in view of Irvin teaches the at least one weight 270 in the first section or the at least one weight 270 in the third section further comprises an encapsulation layer (The outer layer of the bag 272; Figure 5) configured to secure the plurality of pellets and the adhesive composition within the encapsulation layer (Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”)

Regarding claim 34, Foster discloses the weight (Weight 270; Figure 5).
Foster does not disclose the at least one weight in the first section or the at least one weight in the third section further comprises an adhesive composition.  
Irvin teaches an analogous weighted exercise system comprising the at least one weight (Weight 26; Figure 2) comprises an adhesive composition (i.e., the lead shot within the weight are embedded in adhesive silicone rubber).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of Foster to have the adhesive composition of Irvin in order to have a durable weight that is flexible for active use during an exercise..

Regarding claim 36, Foster in view of Irvin teaches the at least one weight 270 in the first section or the at least one weight 270 in the third section further comprises an encapsulation layer (The outer layer of the bag 272; Figure 5) configured to secure the plurality of pellets and the adhesive composition within the encapsulation layer (Para. [0036] “In a preferred embodiment, bag 272 may be filled with virtually anything that will add weight to the present invention, including but not limited to sand, water, gravel, ball bearings, steel shot, lead weights, etc.”)

Claims 17, 18, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Pub. No. 2017/0065843) in view of Irvin (US Patent No. 6,209,135) in further view of Amemiya (US Patent Pub. No. 2015/0175313)

Regarding claim 17, Foster in view of Irvin teaches the encapsulation layer (The outer layer of the bag 272; Figure 5 of Foster).
Foster in view of Irvin does not teach the encapsulation layer comprises a polyvinyl chloride resin.  
Amemiya teaches an analogous bag apparatus comprising an encapsulation layer (Bag body 11; Figure 1) comprises a polyvinyl chloride resin.  (Para. [0015] “The bag body 11 is an object obtained by processing a sheet (film) composed of a synthetic resin such as polyvinyl…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the encapsulation layer of Foster in view of Irvin to be made of the polyvinyl chloride resin material of Amemiya in order to not permit the passage of water and oil (liquid), the air and water vapor (gas), and so forth in addition to dust and dirt. (Para. [0015]) Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

	Regarding claim 18, Foster discloses the at least one weight 270 in the first section or the at least one weight 270 in the third section.
	Fostter does not disclose the weight being made of a composition of 80-85 wt.% steel shots, 8-15 wt.% silicon rubber.
	Irvin discloses an inner core (Core 29; Figure 3) of a weight containing a composition of 90% lead and 10% silicon rubber. (I.e., the core can be any different amounts of lead shot or silicon rubber; “ Core 29 is preferably comprised of 90% lead shot embedded in 10% silicone rubber, so that it has the necessary mass, but also enough flexibility for bending with the user's body. Alternatively, the ratio between lead shot and silicone may be changed for adjusting the balance between mass and flexibility.” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel shot of Foster to have a core with a composition of 80-85 wt.% steel shots, 8-15 wt.% silicon rubber as taught by the compositions of Irvin in order to have a durable weight that is flexible for active use during an exercise. Furthermore, there is no evidence that the weight ratio/range of the pellets and the adhesive composition is critical and as such the optimization of the weight ranges through routine experimentation would have been obvious for a person of ordinary skill of the art to formulate the claimed range.
Foster in view of Irvin does not teach a composition of 3-7 wt.% polyvinyl chloride resin for the at least one weight.
Amemiya teaches an outer encapsulation layer made of polyvinyl chloride resin
The Office notes the encapsulation layer is minimal and only a small weight percentage of the total weight composition of the weight surrounds the inner weight material (steel shots and adhesive) that is the large bulk of the weight percentage of the weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the encapsulation layer of Foster in view of Irvin to be made of the polyvinyl chloride resin material of Amemiya in order to not permit the passage of water and oil (liquid), the air and water vapor (gas), and so forth in addition to dust and dirt. (Para. [0015]) Furthermore, there is no evidence that the weight ratio/range of encapsulation latyer is critical and as such the optimization of the weight ranges through routine experimentation would have been obvious for a person of ordinary skill of the art to formulate the claimed range.

Regarding claim 37, Foster in view of Irvin teaches the encapsulation layer (The outer layer of the bag 272; Figure 5 of Foster).
Foster in view of Irvin does not teach the encapsulation layer comprises a polyvinyl chloride resin.  
Amemiya teaches an analogous bag apparatus comprising an encapsulation layer (Bag body 11; Figure 1) comprises a polyvinyl chloride resin.  (Para. [0015] “The bag body 11 is an object obtained by processing a sheet (film) composed of a synthetic resin such as polyvinyl…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the encapsulation layer of Foster in view of Irvin to be made of the polyvinyl chloride resin material of Amemiya in order to not permit the passage of water and oil (liquid), the air and water vapor (gas), and so forth in addition to dust and dirt. (Para. [0015]) Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 38, Foster discloses the at least one weight 270 in the first section or the at least one weight 270 in the third section.
	Fostter does not disclose the weight being made of a composition of 80-85 wt.% steel shots, 8-15 wt.% silicon rubber.
	Irvin discloses an inner core (Core 29; Figure 3) of a weight containing a composition of 90% lead and 10% silicon rubber. (I.e., the core can be any different amounts of lead shot or silicon rubber; “ Core 29 is preferably comprised of 90% lead shot embedded in 10% silicone rubber, so that it has the necessary mass, but also enough flexibility for bending with the user's body. Alternatively, the ratio between lead shot and silicone may be changed for adjusting the balance between mass and flexibility.” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steel shot of Foster to have a core with a composition of 80-85 wt.% steel shots, 8-15 wt.% silicon rubber as taught by the compositions of Irvin in order to have a durable weight that is flexible for active use during an exercise. Furthermore, there is no evidence that the weight ratio/range of the core is critical and as such it would have been obvious for a person of ordinary skill of the art to formulate the claimed range by the optimization of the weight ranges through routine experimentation.
Foster in view of Irvin does not teach a composition of 3-7 wt.% polyvinyl chloride resin for the at least one weight.
Amemiya teaches an outer encapsulation layer made of polyvinyl chloride resin. (Para. [0015] “The bag body 11 is an object obtained by processing a sheet (film) composed of a synthetic resin such as polyvinyl…”)
The Office notes the encapsulation layer is minimal and only a small weight percentage of the total weight composition of the weight surrounds the inner weight material (steel shots and adhesive) that is the large bulk of the weight percentage of the weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the encapsulation layer of Foster in view of Irvin to be made of the polyvinyl chloride resin material of Amemiya in order to not permit the passage of water and oil (liquid), the air and water vapor (gas), and so forth in addition to dust and dirt. (Para. [0015]) Furthermore, there is no evidence that the weight ratio/range of the encapsulation layer is critical and as such it would have been obvious for a person of ordinary skill of the art to formulate the claimed range by the optimization of the weight ranges through routine experimentation. 

Claims 15 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US Patent Pub. No. 2017/0065843) in view of Irvin (US Patent No. 6,209,135) in further view of Proud (US Patent No. 2014/0246499).

Regarding claim 15, Foster in view of Irvin teaches the adhesive composition (i.e., the lead shot within the weight are embedded in adhesive silicone rubber).  
Foster in view of Irvin does not teach the adhesive composition is a room temperature vulcanization silicon rubber composition.  
Proud teaches an analogous wearable exercise system with an adhesive composition that is a room temperature vulcanization silicon rubber composition (Para. [0360] “…the wearable device is made entirely or partially of silicone rubber…”; i.e., the room temperature silicone rubber comp. described in Para. [[0370] “HRS RTV 2K(RTV silicone rubber) is fire-stop material and designed based on silicone rubber's unique characteristics such as high temperature resistance, flame retardant, sound-proofness and air-tightness. HRS RTV 2K(RTV silicone rubber) is two parts and the mixing ratio is 1:1.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive composition of Foster in view of Irvin to be the room temperature vulcanization silicon rubber composition of Proud in order to allow for characteristics such as high temperature resistance, flame retardant, sound-proofness and air-tightness of the weights.

Regarding claim 35, Foster in view of Irvin teaches the adhesive composition (i.e., the lead shot within the weight are embedded in adhesive silicone rubber).  
Foster in view of Irvin does not teach the adhesive composition is a room temperature vulcanization silicon rubber composition.  
Proud teaches an analogous wearable exercise system with an adhesive composition that is a room temperature vulcanization silicon rubber composition (Para. [0360] “…the wearable device is made entirely or partially of silicone rubber…”; i.e., the room temperature silicone rubber comp. described in Para. [[0370] “HRS RTV 2K(RTV silicone rubber) is fire-stop material and designed based on silicone rubber's unique characteristics such as high temperature resistance, flame retardant, sound-proofness and air-tightness. HRS RTV 2K(RTV silicone rubber) is two parts and the mixing ratio is 1:1.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive composition of Foster in view of Irvin to be the room temperature vulcanization silicon rubber composition of Proud in order to allow for characteristics such as high temperature resistance, flame retardant, sound-proofness and air-tightness of the weights.


Claims 19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tacker (US Patent Pub. No. 2010/0285936).

Regarding claim 19, Tacker discloses the at least one weight 12 in the first section 104 or the at least one weight 10 in the third section 106 is cosmetically concealed between the first layer and the second layer of the garment (i.e., the weights 12 and 10 are positioned between the outer material of pockets 110 and material layer of the upper arm portion 104 and lower arm portion 106; Figures 2A-2B) such that, when the garment is worn on the body, any outward bulge created by the weight is minimal, wherein the bulge is measured in a direction from the body extending outward perpendicular to a plane in which the garment lies on the body (i.e., the bulge created by the pockets 110 and the weights 10,12 are minimal in nature an extend a small length out from a plane from which the garment is put on a user.).  
Tacker does not disclose any outward bulge created by the weight is 2cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bulge of Tacker, as a matter of design choice, to have a 2cm extension in order to allow for the athletic garment to not interfere with the athletic motion of a user during exercise, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 39, Tacker discloses the at least one weight 12 in the first section 104 or the at least one weight 10 in the third section 106 is cosmetically concealed between the first layer and the second layer of the garment (i.e., the weights 12 and 10 are positioned between the outer material of pockets 110 and material layer of the upper arm portion 104 and lower arm portion 106; Figures 2A-2B) such that, when the garment is worn on the body, any outward bulge created by the weight is minimal, wherein the bulge is measured in a direction from the body extending outward perpendicular to a plane in which the garment lies on the body (i.e., the bulge created by the pockets 110 and the weights 10,12 are minimal in nature an extend a small length out from a plane from which the garment is put on a user.).  
Tacker does not disclose any outward bulge created by the weight is 2cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bulge of Tacker, as a matter of design choice, to have a 2cm extension in order to allow for the athletic garment to not interfere with the athletic motion of a user during exercise, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784